     Case 1:20-cv-01384-AWI-JLT Document 24 Filed 08/19/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAMELA MADISON, an individual on                No. 1:20-cv-01384-AWI-JLT
      behalf of herself and others similarly
12    situated,                                       ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS TO GRANT
13                      Plaintiff,                    PLAINTIFF’S MOTION FOR
                                                      PRELIMINARY APPROVAL OF CLASS
14           v.                                       ACTION SETTLEMENT
15    ONESTAFF MEDICAL LIMITED                        (Doc. No. 23)
      LIABILITY COMPANY,
16
                        Defendant.
17

18

19          Plaintiff seeks preliminary approval of a class action settlement reached with OneStaff
20   Medical Limited Liability Company. (Doc. No. 17.) The court considered the proposed
21   settlement between the parties and the proposed class notice and documents and issued findings
22   and recommendations to grant plaintiff’s motion for preliminary approval of class settlement.
23   (Doc. No. 23.) The findings and recommendations were served on the parties and contained
24   notice that objections were due within fourteen days. (Id. at 20-21.) No objections have been
25   filed to the pending findings and recommendations, and the deadline to do so has now passed.
26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley
27   United School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this Court conducted a de novo review of
28
                                                      1
     Case 1:20-cv-01384-AWI-JLT Document 24 Filed 08/19/21 Page 2 of 3


 1   the case. Having carefully reviewed the file, the Court finds the findings and recommendations
 2   are supported by the record and proper analysis.
 3          Accordingly, the Court ORDERS:
 4          1. The findings and recommendations dated July 20, 2021 (Doc. No. 23) are ADOPTED
 5              IN FULL;
 6          2. Plaintiff’s motion for preliminary approval of class action settlement (Doc. No. 17) is
 7              GRANTED;
 8          3. The following Class is CERTIFIED for settlement purposes only:
 9              All non-exempt hourly healthcare professionals employed by OneStaff in
                California at any time from September 30, 2016 and September 19, 2020 who
10              worked overtime and received hourly per diems, hourly housing allowances,
                and/or hourly travel allowances.
11
            4. The following FLSA Collective is CERTIFIED for settlement purposes only:
12
                All non-exempt hourly healthcare professionals employed by OneStaff in
13              California at any time from September 30, 2017 and September 19, 2020 who
                worked overtime, as defined under the FLSA, and received hourly per diems,
14              hourly housing allowances, and/or hourly travel allowances.

15          5. The court finds that, for purposes of the settlement, the above-defined Class

16              meets the requirements for class certification. For purposes of the settlement,

17              the requirements of Federal Rules of Civil Procedure 23(a) and 23(b)(3) are

18              satisfied;

19          6. Plaintiff’s counsel, Hayes Pawlenko LLP, is appointed as counsel for the class

20              and collective;

21          7. Pamela Madison is appointed as the representative for the class and the

22              collective but the request for an enhancement is RESERVED pending the

23              motion for final approval of the settlement;

24          8. CPT Group, Inc. is appointed as the claims administrator;

25          9. The proposed settlement detailed herein is approved on a preliminary basis as

26              fair and adequate;

27          10. Class counsel’s request for fees up to 25% of the gross settlement amount and

28              up to $15,000 in costs is GRANTED preliminarily, subject to counsel’s
                                                        2
     Case 1:20-cv-01384-AWI-JLT Document 24 Filed 08/19/21 Page 3 of 3


 1            petition for fees and review at the Final Approval Hearing. Class and
 2            collective members and their counsel may support or oppose this request, if
 3            they so desire, at the Final Approval Hearing;
 4         11. The proposed notice is preliminarily APPROVED, and the parties are required
 5            to file a finalized notice with required revisions for the court’s approval; and
 6         12. The court sets a final approval and fairness hearing for October 18, 2021 at
 7            1:30 p.m. The parties may stipulate to a different date and time if necessary.
 8
     IT IS SO ORDERED.
 9

10   Dated: August 19, 2021
                                               SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
